         Case 1:20-cv-01346-GLR Document 13 Filed 12/01/20 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MARYLAND
                                      Baltimore Division


Brother Convenience Store, Inc. et al                *
               Plaintiff                             *        Case No.1:20-cv-01346-GLR
v.                                                   *
UNITED STATES DEPARTMENT OF                          *
AGRICULTURE                                          *
             Defendant                     *
       ************************************************************
                      CONSENT MOTION FOR EXTENTION OF TIME

       The parties have consented to a 60-day extension of time to file the Plaintiff’s Response to

the Defendant’s Motion of to Dismiss the Amended Complaint, in the alternative for Summary

Judgment. The Plaintiff’s counsel is in need of additional time due corona virus related matters as

well as death of a loved one and will not be able to file a response by November 25, 2020.

                                              Respectfully,

                                             By:          /s/
                                                   Jessie Lyons Crawford (8906140044)
                                                   Law Office of Jessie Lyons Crawford
                                                   2601 Maryland Avenue
                                                   Baltimore, Maryland 21218
                                                   Attorneyjlcrawford@verizon.net

                                             By:        /s/
                                             Alan C. Lazerow (Bar No. 29756)
                                             Assistant United States Attorney
                                             36 S. Charles St., 4th Floor Baltimore, Maryland
                                             21201 (410) 209-4800
                                             Alan.Lazerow@usdoj.gov
            Case 1:20-cv-01346-GLR Document 13 Filed 12/01/20 Page 2 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND
                                   Baltimore Division


Brother Convenience Store, Inc. et al                  *
Plaintiff                                              *      Case No.1:20-cv-01346-GLR


.v.                                                   *
                                                      *
UNITED STATES DEPARTMENT OF                            *
AGRICULTURE                                            *
                Defendant                              *
                                        ****************************
                                               ORDER

        HAVING READ AND CONSIDERED parties consent motion for an extension of time to
respond to Defendants Motion to Dismiss or In The Alternative for Summary Judgment, and for
good cause shown, it is, this _____ day of _________ 2020,

        ORDERED, that the Motion is GRANTED, it is further

        ORDERED, that plaintiffs shall respond to the Defendant’s motion by January 30, 2021.




                                        _______________________________________________
                                        Judge George Levi Russell, III, United States District Judge
